Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on May 18, 2022, have been carefully considered.  No claims have been canceled or added; claims 1-10 and 16-20 remain presently pending in this application.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to claims 4 and 16 for the informalities therein; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 6.

Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed process of using an alloy NP (nanoparticle) catalyst to catalyze one pot chemical reactions for synthesizing functional polymers with controlled polymerization and properties, wherein a solution of 1,5-diisopropoxy-2,4-dinitrobenzene, in a neutral atmosphere, is contacted with terephthalaldehyde, formic acid and an NP (nanoparticle) catalyst to form a mixture, followed by stirring said mixture and forming therefrom a precipitate by mixing the stirred solution with methanol, collecting the precipitate and subjecting it to an atmosphere of reduced pressure to yield a pre-PBO (polybenzoxazole), and heating said pre-PBO to yield PBO (polybenzoxazole).
Exemplary prior art includes:
Inbasekaran et al. (WO 89/00556), which teaches the preparation of amine-containing benzenediols by contacting bis (amine-containing) dihalobenzoquinone with formic acid in the presence of noble metal catalyst (e.g., Pd on carbon).  Inbasekaran et al. further teach that bis (amine-containing) benzenediols are useful in the preparation of polybenzoxazoles (PBO; page 1, lines 6-16).  See page 2, line 23 to page 5, line 12.
Zellner et al. (U. S. Patent No. 3,764,581), which teaches the reaction of aromatic diol with bis(hydroxamoyl halide) or derivative thereof to form polyesteroxime, which is then subjected to ring closing conditions to form polybenzoxazole (PBO) type polymers (Abstract).  Zellner et al. further teach a ring closing reaction that involves heating the esteroxime polymer to about 0°C-250°C in the presence of an acidic catalyst (silica gel, silica-alumina, polyphosphoric acid); see col. 9, lines 2-10.
Nakanishi et al. (U. S. Patent No. 3,376,257), which teaches the preparation of aromatic polybenzoxazoles by reacting a diamino-dihydroxy-diphenyl compound with an aromatic dicarboxylic acid to form a polyester, followed by deacylating the polyester (Abstract).  
Noda et al. (U. S. Patent Publication No. 2015/0337084), which teaches the preparation of polybenzoxazole resin by heating a precursor obtained by reacting an aromatic diaminediol and a diformyl compound or a dicarboxylic acid dihalide in a solvent (amine compound or urea compound); see paragraph [0017].  
Honda (U. S. Patent Publication No. 2013/0324662), which teaches a polybenzoxazole resin (paragraph [0016]), prepared by reacting a precursor with a compound (paragraphs [0030]-[0041]) at temperatures ranging from room temperature to about 200°C, in the presence of a solvent (paragraph [0042]-[0043]).
Ueda et al. (U. S. Patent Publication No. 2003/0143480), which teaches a polybenzoxazole precursor (paragraph [0014])-[0015]), and production thereof.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 23, 2022